  2:17-cv-03031-RMG-MGB             Date Filed 04/18/19      Entry Number 46     Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

BRANDON BARTLETTE, KEITH
SIMPSON, CHRIS FORD and CEDRIC                          C/A No.: 2:17-cv-3031-RMG-MGB
ROBINSON,

                    Plaintiffs,

vs.

SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; WARDEN JOSEPH
MCFADDEN, individually and/or in her
official capacity as warden of Lieber
Correctional Institution;
CORRECTIONAL OFFICER DENNIS,
individually and/or in his official capacity as
an employee of SCDC; CORRECTIONAL
OFFICER KELLY, individually and/or in
his official capacity as an employee of
SCDC; and CORRECTIONAL OFFICER
MCKIE, individually and/or in his official
capacity as an employee of SCDC,

                   Defendants.


      PLAINTIFFS NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITIONS
           AND MOTION FOR AMENDMENT OF THE SCHEDULING ORDER

         NOW COMES, Plaintiffs Brandon Bartlette, Keith Simpson, Chris Ford and Cedric

Robinson, by and through the undersigned counsel who respectfully submit this Motion to

Compel and Motion for Amendment to the Scheduling Order against Defendants South Carolina

Department of Corrections, Warden Joseph McFadden, Correctional Officer Dennis,

Correctional Officer Kelly and Correctional Officer McKie. The reason for this request is due to

the fact that the Fourth Amended Scheduling Order provides that Discovery is due May 6, 2019

and this deadline cannot be diligently met despite Plaintiffs attempts.



                                                  1
  2:17-cv-03031-RMG-MGB             Date Filed 04/18/19       Entry Number 46        Page 2 of 8




                                          LEGAL STANDARD

       Parties to civil litigation have broad discovery rights. They may obtain discovery

regarding “any non-privileged matter that is relevant to any party’s claim or defense,” including

any information that “appears reasonably calculated to lead to the discovery of admissible

evidence.” Fed. R. Civ. P. 26(b)(1). Courts are to construe broadly rules enabling

discovery. Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Murray Sheet Metal Co., 967 F.2d 980,

983 (4th Cir. 1992) (“National Union”) (quoting Hickman v. Taylor, 329 U.S. 495, 507 (1947)).

Conversely, limitations on discovery are to be construed narrowly. See, e.g., Hawkins v. Stables,

148 F.3d 379, 383 (4th Cir. 1998) (“[T]he attorney–client privilege is to be narrowly construed . .

. .”); RLI Ins. Co. v. Conseco, Inc., 477 F. Supp. 2d 741, 748 (D. Md. 2007) (“[A]ssertions of

evidentiary privilege are narrowly and strictly construed . . . .” (citing Trammel v. United States,

445 U.S. 40, 50–51 (1980))). Where otherwise discoverable information would pose a threat to

the safety and security of the prison or infringe upon a protected privacy interest, a need may

arise for the Court to balance interests in determining whether disclosure should occur. See Fed.

R. Civ. P. 26(c); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984) (privacy rights or

interests are implicit in the broad purpose and language of Rule 26(c)).


       Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure, a scheduling order

may be modified “for good cause and with the judges consent.” Fed. R. Civ. P. 16 (b)(4). The

“good cause” standard for securing an amendment of the time-limits in a scheduling order does

not require a litigant to go so far as to show “manifest injustice” or “substantial hardship.” See

Fed. R. Civ. P. 26 advisory committee’s note, 1983 Amendment, Discussion, Subdivision (b).

Instead, “the touchstone of ‘good cause’ under Rule 16(b) is diligence.” See Fed. R. Civ. P.

16(b), advisory committee note, 1983 Amendment (The court may modify the schedule on a


                                                  2
  2:17-cv-03031-RMG-MGB              Date Filed 04/18/19      Entry Number 46        Page 3 of 8




showing of good cause if it cannot reasonably be met despite the diligence of the party seeking

the extension).


                   ATTEMPTS TO OBTAIN DATES FOR DEPOSITIONS


       The Plaintiffs in the above-referenced case requested deposition dates for various SCDC

witnesses back on October 4, 2018. (See attached Exhibit 1). On or about October 10, 2018

Counsel for both parties discussed, via telephone, the scheduling of these depositions. At this

time, Counsel for the Plaintiffs was informed that the Defendants were working on dates. After

several attempts both parties decided to hold February 19th -22nd for depositions in this case as

well as another matter due to Counsel for the Defendant undergoing a major knee surgery in

December-January. (See attached Exhibit 2,3,4).Therefore, counsel for the Plaintiff purposely

did not press for depositions during this time period.


       On February 15, 2019 the Plaintiffs received a letter from the Defendants stating that they

would be unable to conduct all requested depositions for both cases during the timeframe we

were holding. (See attached Exhibit 5). At this time, the Plaintiffs agreed to push the depositions

in this matter to March since we had until May for discovery. This would allow the Plaintiff to

send out additional discovery following the depositions. Thus on February 27, 2019 the Plaintiffs

sent deposition notices for the following individuals: Major Clark (security), Contraband Officer,

Inmate Grievance Coordinator, STG Coordinator, and Warden McFadden. (See attached Exhibit

6). Additionally, when the Plaintiffs requested theses depositions it was specifically noted that if

there was more than one Inmate Grievance Coordinator on staff during the timeframe, the

Plaintiff’s request all individuals be available. (See attached Exhibit 7).




                                                  3
  2:17-cv-03031-RMG-MGB              Date Filed 04/18/19       Entry Number 46      Page 4 of 8




       On March 14, 2019, the Plaintiffs received an email from Counsel for the Defendants

stating that there was not a STG Coordinator at Lieber Correctional but that he would look into

this matter further to help schedule. (See attached Exhibit 7). At this time the Plaintiffs were

also informed that the Contraband Officer was no longer employed by SCDC and the Defendants

have been unable to locate him. (See attached Exhibit 7). Immediately, following this email the

Plaintiffs asked for the name and last known contact information of the contraband officer so that

they could attempt to locate him and get him served for his deposition. (See attached Exhibit 7).

This information has never been provided to the Plaintiffs.


       On March 21, 2019, the depositions of Warden McFadden, Major Clark (Security) and

Betty Thomas (IGC) were completed. During Ms. Thomas’ deposition, the Plaintiffs learned that

she was not the only IGC on staff at this time. The Plaintiffs again advised that we would

therefore need to depose the second IGC, as was originally requested back in February.


       On March 27, 2019, Counsel for the Plaintiffs reached out to Counsel for the Defendants

office for an update on the outstanding depositions (STG, 2nd IGC, Contraband Officer). That

same day, Counsel for the Defendants responded that they had been in contact with the

Contraband Officer and they would provide dates soon and that they were attempting to make

contact regarding the STG officer. (See attached Exhibit 7). The Plaintiff did not receive dates

for these depositions, so on April 2, 2019 Plaintiff served the attached letter and Notice of

Depositions. (See attached Exhibit 8). In short, Plaintiffs letter stated:


       “Plaintiffs have properly requested and still have not received dates for the second
       Inmate Grievance Coordinator, the STG Coordinator and the Contraband Officer.
       Further, since the discovery deadline is approximately a month away, I wanted to
       ensure these depositions were properly re-noticed within that deadline. Since we
       have yet heard back from your office regarding a date, we have chosen April 17,
       2019 for these depositions. If you have a conflict with this date please file your

                                                   4
    2:17-cv-03031-RMG-MGB           Date Filed 04/18/19      Entry Number 46        Page 5 of 8




       Motion for Protective Order because I cannot agree to cancel these depositions
       without an extension to the scheduling order.”

(See attached Exhibit 9).
       After several emails requesting a meet and confer regarding the discovery of this

case, on April 11, 2019 Counsel for both parties had a meet and confer regarding all

outstanding discovery and the depositions. However it was not until Thursday April 11th,

less than one week before the depositions were scheduled to take place, that the Plaintiffs

received a letter from Counsel for the Defendants stating he is not available for the

depositions and would provide dates as soon as possible. (See Exhibit 10). At the meet

and confer, there were also four sets of deficient discovery discussed. 1 (See Exhibit 11).

The Plaintiffs again trying to work this out without Court involvement, allowed the

Defendants an additional (15) fifteen days from April 11th to supplement Plaintiff’s

Second Set of Requests for Production, Second Set of Interrogatories, Third Set of

Requests for Production, and Fourth Set of Requests for Production. In the event no

supplemental production is received the Plaintiff’s will proceed with another motion to

compel. (See Exhibit 11). Plaintiffs make the Court aware of this information to show

they have been diligent during the discovery phase and Plaintiff’s Motion to Compel the

Depositions and to Amend the Scheduling Order should be granted.


       The proper procedure when a deposition cannot be completed is to file a Motion

or Protective Order, as which was previously stated in Plaintiff’s letters. The Defendants

have not filed a Motion for a protective order for any of the noticed depositions that were


1
 Plaintiff’s Second Set of Requests for Production, Second Set of Interrogatories, Third Set of
Requests for Production, and Fourth Set of Requests for Production are still deficient. Plaintiff
has sent approximately five letters to the Defendants regarding Deficiencies in the discovery.
(See attached Exhibit 12).
                                                 5
  2:17-cv-03031-RMG-MGB              Date Filed 04/18/19       Entry Number 46        Page 6 of 8




scheduled. To date, the Plaintiffs have also not withdrawn their notices. Now, due to the

actions of the Defendants the Plaintiffs are left with little time in the discovery period to

complete properly noticed depositions that were requested months ago with no additional

time to send written discovery after the depositions, to which all is from no fault of their

own. The Plaintiffs therefore must file this Motion to Compel Depositions and Extension

of Time for Discovery.


       The discovery abuses by SCDC in this case are extraordinary, but nevertheless

have an underlying purpose. As detailed above, the abuses show that SCDC is

purposefully using the deny, delay, defend tactic to avoid scrutiny of its actions. This

tactic is even more prejudicial when scheduling orders move cases along and leave the

party who needs the information at a severe disadvantage. The reality is that SCDC is

making every attempt to shield the Courts from protecting the civil rights of South

Carolina inmates, including the Plaintiffs. The Plaintiffs in this case need the Federal

Court to scrutinize the actions of SCDC and should not allow them to disrupt discovery

this way.


       The current discovery deadline in this case cannot be met despite the Plaintiff’s

continued diligence. For these reasons stated above the Plaintiff requests that the

discovery deadline in this case be extended by three (3) additional months for all

outstanding items. Additionally, counsel for the Plaintiff seeks an Order compelling the

Defendants to produce the requested deponents and appear at the depositions within (20)

days. In addition shall Plaintiffs request to extend the scheduling order be denied the

Plaintiffs still request to have the depositions taken with time to send out additional

discovery after information is learned from each of these critical depositions.

                                                  6
  2:17-cv-03031-RMG-MGB             Date Filed 04/18/19      Entry Number 46         Page 7 of 8




       As shown above, the Plaintiffs have been diligent in trying to proceed with discovery and

thus good cause is shown for an extension of the scheduling order. Overall the Plaintiffs

proposed Scheduling Order will not significantly delay this case, but rather will help ensure that

this Court will have before it an appropriately complete factual record on which to decide the

material issues in this case. Plaintiff’s proposed Scheduling Order extends the discovery deadline

in this case by (3) three months, would should provide ample time to complete these depositions

and send any follow up discovery necessary. (See Plaintiffs Proposed Scheduling Order, attached

hereto as Exhibit 13). Additionally, equity favors the granting of this motion because it helps

guard against the miscarriage of justice by protecting the integrity of the truth-seeking process by

aiding the Court in discerning the gravity of the malfeasance committed by Defendants. It will

also not cause prejudice against any party.


       It is this firm standard practice to be accommodating during the course of discovery and

to be mindful of others busy schedules, however as shown above the Plaintiffs have been more

than accommodating in this case and have no choice but to file this motion for relief. The

Defendants are attempting to intentionally disrupt the discovery process and therefore the

Plaintiffs also moves for all costs and fees associated with this Motion.


                                              CONCLUSION


       For the reasons stated above the Plaintiffs respectfully requests this Court grant Plaintiff’s

Motion to Compel Depositions and Motion to Amend the Scheduling Order.




                         [SIGNATURE BLOCK ON FOLLOWING PAGE]



                                                 7
  2:17-cv-03031-RMG-MGB      Date Filed 04/18/19   Entry Number 46     Page 8 of 8




                              Respectfully Submitted,

                                     BELL LEGAL GROUP, LLC

                                     s/J. Edward Bell, III
                                     J. Edward Bell, III (FED ID #1280)
                                     Gabrielle A. Sulpizio (FED ID # 12715)
                                     BELL LEGAL GROUP
                                     219 N. Ridge Street
                                     Georgetown, SC 29440
                                     TEL: (843) 546-2408
                                     FAX: (843) 546-9604
                                     ebell@edbelllaw.com

                                     ATTORNEYS FOR PLAINTIFF


April 18, 2019
Georgetown, South Carolina




                                        8
